OFFICE       OF THE ATTORNEY GENERAL     OF TEXAS
                                    AUSTIN
QROVCR SKLCRS
AwoII(cI ommrl.




 Honorrblo        Boaor lhrriaon, Jr,, Direotor
 Dopartmnt         oi publlo said7
 Camp Ubrr
 Aurtln,  Tour
 Dear   slrr                        opinion   NO. 04968   .




             Your    request ror our
 reada aa      r0110w0;




             qulrmd    to rsoun a oonmoroial eporator’r UWnw-
               in order to drirr an orrlo~al oommer~lal motor'
               rohlolo in ruoh 8erTio..w
iion, domsr Carriron,   Jr.,   paw   2



      Artlole 6687b, Vernon’8 Annotated   Civil statutea, pro-
rldrr In part a8 rollour:
           mSrotlon 1. Dofinltlon of word8 and phraoa8.
           "Thr rollowing word8 and phr8rrr wh8n urod in
      thlr Aot rhell, ior the purpoao of thlr Aot, ha10
      the roeenning8
                   re8peotlrslp rrorlbed to then in this
      title.
            n* * +

           “(1) *DriverI   Avery person rho driven or ID
      In eotu81 phyrloal oontrol or a vehlole.
           "(m) *Operator.* Avery perlon, Other then a
      chauffeur or ooamerolal operator, who 18 in eotual
      phyrloel oontrol of a motor vehlols upon e highway.
           "(n) ~Oomerolal Operator.* Avery pereon who
      I8 the driver of e motor rehlole dsrlgned or ueed
      for the treceportatlon of property, lnoludlng all
      vehicle8 u8ed for dallrery purpoaea, while aaid
      vehicle I8 being ueed for ooaneroial or delivery
      purpoao 8.
           "(0) @chearreur.t krery perron who I8 the
      drlrer for wages, compensation, or hlre, or for
      fare, of a motor vehicle transporting passenger8.


           *(q) tKIghway.* The rntfre width between
      property liner or any road, atreet, way, thorough-
      fare, or bridge In thI8 State not privately owned
      or oontrolled, when MY part thereof 18 open to
      the publio for vehloular trefflo and oler whioh the
      State her legislative jurlrdiotlon under It8 police
      powsr.
            "380. 2. Drivers must h8ve lioen.ae.
            "(a) No pormon, sxoept tho8e hereinafter er-
       preerly exempted, shall drirr my motor Vohiole Upon
       a highway In thin State unlrre auoh perron ha8 8 valid
       lIOen8e a8 an operator, a oomaerolel operator, or a
       Ohauftour under the prorlrionr of thI8 AOt.
Honorabla Uomer OIrrIaon, Jr.,   pagr   )


          .(b) Any pornon holding 8 valid OhaUffOWD  or
     oommrolrl oporator~a 11oenrr hsrmnber   mod not pro-
     oazm an oper8tor~8 lloen8a.


         '8.0. 3.ifb Q@ a tr DO DKtD
                                  r.lXOIPQt frO!A   liOOn8O.
         .Thr rollow1ng perronr are lxampt rroa     liornn
     hOrNSid8rl


         I* * *provided,  hoverer, It ahall not be neoea-
     lery for an employ00 0r any lnoorporated  olty, town,
     Ot V1118gO Of thin 8tDt0, Or OOunty Of thin Stetr,
     whan holding an oprrator~r  permit, to obtain 8
     oheufrrur~r lloenar in order to oprata   an orrioiai
     motor rehlola In the 0err10r or 8UOh lnoorporetrd
     oity, town, VilhIgD, Or DOUtyi"

      It 18 OUlTOpinion that the abarr quoted QrO~iDiOllD Of
raid statute
        .--   require an employee
                           a...   of
                                  -. an
                                     . lnoorporsted
                                        .              oltg,
rown ) rXrlag8, or oounty or tnia stat0 fo reourr a oommer-
olel operatorto lloensr In order to drive an o~riolal
oommerolel motor rehlolr In luoh 8erliOo.
     Your attention 18 dlrrotrd to SUbdf~iDiOIi6 or Sootlon
3 0r leld atatuk, howsrer, an to omrtainperaonr who am
exempt from 011 requirement8 roletlro to DeOUriXiga driver'8
llomneo, aaid Subdil18iOn 6 roadin& 88 fOiiOW8t

         "&iy perron in thr Armed ~oroor or thr United
     StDtOD who 18 on loeTa or rurlough or rho a8p b8
     temporarily ebaent from hi8 or her port or duty,
     or who ha8 been honorably dirohargrd from the
     Armed For0438 or the united stat08 0r herion for
     not nor0 than 81x (6) monthr~ prorldod, however,
     that thI8 lxamption ahall rxtond only until tha
     00888tion Of hoDtiliti.8 lo.the QrO6Ont Wu Mkd
     for on8 year there8ftrr.W
Honorable     Boater ~arrlron, Jr.,        paga   r,




           WD trU8t   that   the   8bOV8 DDtiDfDOtOrii~            8ll8U.rD     TOUr
lnqulrr.

                                                  Your8    very      truly,

                                            ATToRNJcY     OAWRAL         OF   Tli;xAs


                                            BY